Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 06/08/2022, 08/22/2022, 09/14/2022, and 11/21/2022.  An initialed copy is attached to this Office Action.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Line 10, Claim 12 – the limitation ‘lens’ is misspelled. For examination purposes, ‘lend’ will be taken as ‘lens’.
Appropriate correction is required.

Specification
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because Applicant’s Remarks filed 06/08/2022 states the application being a National Phase Application, rather than this information being included in the Specification. Please refer to MPEP 608.01(a) - Arrangement of Specification. 
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Response to Amendment
The cancelation of Claims 1-11, the addition of Claims 12-17, and the amendment to the Specification (Abstract and Title), filed 06/08/2022, are acknowledged and accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US 2016/0299349 A1).
With respect to Claim 12, Cho discloses a lens driving apparatus (title and abstract, Figure 2) comprising: a lens holder (10, Figure 1) for holding a lens (11, Figure 2); an ultrasonic motor (50, Figure 2; see also ¶[0046]) configured to move the lens holder (auto-focusing driver 50 drives the lens barrel 10, ¶[0046]) in a direction of an optical axis (O which is in the Z-direction, Figure 1; see also ¶[0037] - lens barrel 10 may be driven in the optical axis direction); and a support part (20, Figure 1; ¶[0031]) configured to support the lens holder (10, Figure 1) in a state where the lens holder (10, Figure 1) is urged in a direction orthogonal (drives the lens along the direction orthogonal to the optical axis, ¶[0029]) to the optical axis (O, Figure 1) and such that the lens holder (10, Figure 1) is capable of moving in the direction (drives the lens along the direction of the optical axis, ¶[0029]) of the optical axis (O, Figure 1), wherein the support part (20, Figure 1) includes two pairs of support portions (24, Figure 4; see annotated Figure 4, below) which are disposed respectively on two straight lines (see annotated Figure 4 below) along an urging direction (parallel to the optical axis, ¶[0040]) and parallel to each other (see annotated Figure 4 below) such that the support portions (24, Figure 4) of each pair holds the lens holder (10, Figure 1) therebetween (see where 10 is in the center of 20, Figure 3).

    PNG
    media_image1.png
    523
    450
    media_image1.png
    Greyscale

With respect to Claim 14, Cho further discloses wherein the two pair of support portions (24, Figure 4) are disposed at symmetrical positions (see annotated Figure 4, below, where 24 is located in each corner of 20) with respect to a straight line being parallel (see Figure 4, below) to the optical axis (O, Figure 1).

    PNG
    media_image2.png
    614
    517
    media_image2.png
    Greyscale

With respect to Claim 15, Cho further discloses wherein each of the support portions (24, Figure 4) comprises a row of balls (60, Figure 4; see also ¶[0051]) arranged in the direction (see Figure 4 where 60 is arranged in the z-direction) of the optical axis (O, Figure 1).
With respect to Claim 16, Cho further discloses a camera module (Figure 1) comprising: a lens driving apparatus according to claim 12 (see Figure 2); the lens (11, Figure 2); and an image capturing part (image focused on sensor 2, Figure 1; see ¶[0029] and ¶[0045]) configured to capture a subject image (subject, ¶[0032]) formed by the lens (11, Figure 2; see also ¶[0054]).
With respect to Claim 17, Cho further discloses a camera-mounted apparatus (mobile device, ¶[0070]), which is an information apparatus (mobile phone is an information apparatus) or a transport apparatus, the camera-mounted apparatus comprising: the camera module (Figure 1) according to claim 16; and an image processing part (70, Figure 3, see also ¶[0055]) configured to process image information (optical image stabilization (OIS) technology corrects the mismatch of light passing through the lens, see ¶[0055]) obtained by the camera module (Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2016/0299349 A1) and in further view of Leroy et al., (Leroy hereafter) (US 2015/0162853 A1).
With respect to Claim 13, Cho teaches the lens driving apparatus according to claim 12, the ultrasonic motor (50, Figure 2; see also ¶[0046]) disposed in parallel to one side (see Figure 2 where 50 lies in parallel of one side) of the lens driving apparatus (Figure 2), and the urging direction (Z-direction, Figure 2) is parallel to the one side.
Cho fails to teach wherein the ultrasonic motor includes a plate-shaped resonance part.
Leroy teaches an actuator for an ultrasonic motor (title and abstract) wherein the ultrasonic motor (Figure 3) includes a plate-shaped resonance part (piezoelectric material, see ¶[0015]).
Therefore it would have been obvious to one skilled in the art before the effective filing date to combine the teachings of Cho having the lens driving apparatus with the teachings of Leroy having an ultrasonic motor includes a plate-shaped resonance part for the purpose of enabling a better distribution of the stress within the plate-shaped resonance part (piezoelectric material) and thus a reduction of the risk of occurence of beginning localized cracks, ¶[0011].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        December 16, 2022